Citation Nr: 0420241	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  91-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, to include a separate disability 
rating for each ear.

2.  Entitlement to an initial compensable disability rating 
for temporomandibular joint syndrome (TMJ).

3.  Entitlement to an initial disability rating in excess of 
30 percent for psoriasis.

4.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected right 
partial patellectomy (right knee disability).

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right partial patellectomy.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions from the Department of Veterans Affairs 
(VA), Regional Office (RO) in Boston, Massachusetts.  

By a December 1988 rating decision, the RO granted service 
connection for right temporomandibular joint (TMJ) syndrome, 
evaluated as zero percent disabling (noncompensable), 
effective from February 1988.  By the same rating action, the 
RO increased the disability rating for the veteran's service-
connected residuals of right partial patellectomy to 10 
percent disabling, effective from February 1988.  The RO also 
increased the disability rating for the veteran's service-
connected psoriasis to 10 percent disabling, effective from 
February 1988.  

In May 1992, the Board remanded the veteran's claims for 
additional development.  

By a September 1992 rating action, the RO increased the 
disability rating for psoriasis to 30 percent, effective from 
February 1988.  By the same rating action, the RO confirmed 
the 10 percent rating for residuals of a right partial 
patellectomy and also confirmed the noncompensable rating for 
the veteran's TMJ syndrome.

By a July 1994 rating action, the RO denied a TDIU rating.  
By an October 1994 rating action, the RO denied service 
connection for a back condition as secondary to the veteran's 
service-connected residuals of right partial patellectomy.  

When this matter was again before the Board in February 1998, 
the Board granted the veteran's claim of service connection 
for tinnitus; denied entitlement to service connection for 
headaches and a psychiatric disability; and remanded for 
further development and adjudication the issues of 
entitlement to service connection for a low back disability, 
entitlement to higher disability ratings for psoriasis, a 
right knee condition and TMJ, and entitlement to TDIU rating.  

By a July 2003 rating action, the RO increased the evaluation 
of the veteran's service-connected tinnitus to 10 percent 
disabling, effective from July 1991.  

Since the veteran has appealed the initial disability ratings 
assigned following the grant of service connection for 
tinnitus, TMJ, psoriasis, and residuals of a right partial 
patellectomy, the Board has framed these issues as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The issues of entitlement to service connection (on a primary 
and secondary basis) for a low back condition, entitlement to 
an initial disability rating in excess of 10 percent for 
residuals of a right partial patellectomy, and entitlement to 
TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating tinnitus, in 
effect when the claim of service connection for tinnitus was 
raised, nor the revised criteria, which became effective in 
June 1999, are more favorable to the veteran's claim.

2.  The veteran is in receipt of the maximum schedular rating 
available for tinnitus.  

3.  The evidence of record demonstrates that the veteran's 
TMJ syndrome is characterized by painful motion resulting in 
minimal overall functional impairment on use of that joint.

4.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his skin disability of the feet, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claims.

5.  The veteran's service-connected skin disability affects 
less than 5 percent of the total skin surface and is 
manifested by minimal itching and some nervous 
manifestations; the veteran's condition as it affects his 
fingernails is markedly severe.  However, no ulceration , 
exfoliation, crusting, exudation or extensive lesions are 
shown; the disability is not exceptionally repugnant; and the 
disability has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for tinnitus have not been met..  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87a, 
Diagnostic Code 6260 (1991, 2003).

2.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2003).

3.  The criteria for an initial 10 percent disability rating 
for temporomandibular joint syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.        §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 
9905 (2003).

4.  The criteria for an initial disability rating in excess 
of 30 percent for psoriasis have not been met. 38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.68, 4.118, Diagnostic Codes 7806, 7816 
(1988, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  However, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
cases in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  With respect to the 
veteran's claim for an increased evaluation for his service-
connected tinnitus, therefore, no VCAA analysis is required, 
as this issue is decided as a matter of law.

With respect to the veteran's claims of higher evaluation for 
his service-connected TMJ and psoriasis, such an analysis is 
warranted.  With respect to these issues, the RO, in a letter 
dated in May 2003, provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claims for 
increased rating, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows that his claimed conditions had worsened.  
The veteran was also informed that this evidence could 
consist of medical records or medical opinions.  Moreover, 
the RO specifically requested that the veteran provide any 
information he may have or know of that has not already been 
submitted.  

By way of January 1984, November 1985, May 1988, December 
1988, September 1992, and August 1995 rating decisions; a May 
1990 Statement of the Case; and October 1992 and January 2004 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of the veteran's claims.  These documents, as well as 
the RO's May 2003 letter to the veteran, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decisions in this case.  While the notice 
provided to the veteran in May 2003 was not given prior to 
the first RO adjudication of his claims, the notice was 
provided by the RO prior to the January 2004 Supplemental 
Statement of the Case and prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to his claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice must be given prior to initial unfavorable AOJ 
decision, however no nullification is mandated; rather, 
appellant has right to content-complying notice and proper 
subsequent VA process).  In this context, it is well to 
observe that the VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records; post-service medical evidence, including volumus 
private and VA examination reports and records (including VA 
fee basis examinations), and numerous statements submitted by 
the veteran and his representative in support of his claim.  
In this regard, the Board notes that the veteran supplied the 
RO with authorizations for, and cooperated with the RO in 
developing and attempting to retrieve medical and treatment 
records from physicians and medical facilities identified by 
the veteran.  A detailed review of the record reflects that 
the RO undertook reasonable development with respect to each 
request and that the veteran was apprised of the results of 
each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Disability Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which  is based on the average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the level of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where a law or regulation changes during the pendency of a 
claim, the Board must first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  VAOPGCPREC 3-2000, 
65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).




A.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

The veteran's tinnitus is evaluated under Diagnostic Code 
6260 of the Rating Schedule.  The Board observes that, during 
the course of this appeal, the criteria were changed, 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999); 38 
C.F.R. §§ 4.85-4.87 (2003).  

Under the former criteria, Diagnostic Code 6260 provided that 
persistent tinnitus, which was a symptom of a head injury, a 
concussion or acoustic trauma, warranted a maximum 10 percent 
evaluation.  The revised criteria removed the requirement 
that tinnitus be a symptom of either a head injury, a 
concussion or of acoustic trauma, and that it be persistent.  
Instead, under the revised criteria, if the tinnitus is shown 
to be recurrent, a maximum 10 percent evaluation is 
warranted.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260.  A maximum 10 percent 
evaluation is available under both the previous and current 
versions of this code.  Therefore, because the veteran is 
already receiving the maximum disability rating available 
under either the former or the current Diagnostic Code 6260, 
the veteran's claim for a higher rating must be denied.  
Further, inasmuch as the 10 percent evaluation represents the 
greatest degree of impairment since the date of the grant of 
entitlement to VA compensation benefits, "staged rating" is 
also unnecessary.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based on application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities, and there is no showing of an exceptional or so 
unusual a disability picture regarding tinnitus as to warrant 
the assignment of an evaluation higher than 10 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that the veteran's disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, his condition has not 
been shown to warrant frequent, or indeed any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In addition, the veteran, through his representative, asserts 
that he is entitled to separate 10 percent disability ratings 
for tinnitus because he has tinnitus in both ears.

In an August 1998 rating decision, the RO granted service 
connection for tinnitus, and assigned a zero percent rating 
for the disorder pursuant to Diagnostic Code 6260, effective 
July 5, 1991.  In July 2003, the RO again evaluated the 
veteran's tinnitus and increased the rating from zero percent 
to 10 percent disabling, effective July 5, 1991.

The Board notes that Diagnostic Code 6260 was revised 
effective in June 2003 to provide for only a single 
10 percent evaluation for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  The 
law in effect prior to June 2003, did not expressly prohibit 
the assignment of separate ratings.

In this case, the Board finds that neither the regulations in 
effect prior to June 2003, nor the regulations in effect 
after June 2003, allow separate ratings for bilateral 
tinnitus.  With respect to the law subsequent to June 2003, 
as noted above, Diagnostic Code 6260 was revised to provide 
for only a single 10 evaluation for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  
With respect to the law in effect prior to June 2003, the 
Board notes that, in precedential opinion VAOPGCPREC 2-03, 
the VA General Counsel held that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-03; see also 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. §§ 14.507(b), 19.5 (General Counsel precedent 
opinions binding on VA officials and employees); see also 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). 

Further, the Board finds that bilateral tinnitus does not 
constitute two separate disabilities eligible for separate 
ratings under 38 C.F.R. § 4.25(b) (2003).  Here the Board 
notes that, except as otherwise provided in the rating 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  The assignment 
of separate ratings is dependent on a finding that the 
disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

In this regard, the Board notes that the rating schedule 
provides for separate ratings for a single disease entity 
that has multiple manifestations.  For example, several of 
the diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that affects both feet, rather than just one 
foot, however, results in additional functional limitations, 
in terms of the ability to ambulate.  Having tinnitus in both 
ears does not result in significantly greater impact on the 
functioning of the auditory system, in comparison to having 
tinnitus in only one ear.  

In addition, the diagnostic codes pertaining to the auditory 
system specify the situations in which separate ratings are 
applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  And Diagnostic Code 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None of the 
remaining diagnostic codes pertaining to the auditory system 
provide for unilateral versus bilateral involvement.  If one 
section of a statute includes specific language, but that 
language is missing from another section of the same statute, 
it is generally presumed that such omission is intentional.  
See Brown v. Gardner, 513 U.S. 115, 120 (1994); see also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(canons of statutory construction apply to regulations as 
well as statutes).  The regulation at issue specifies that 
recurrent tinnitus is to be evaluated as 10 percent disabling 
and does not distinguish between tinnitus that is perceived 
in one ear, both ears, or within the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  And as noted above, other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement.  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from Diagnostic 
Code 6260 was intentional.  

For the foregoing reasons, the Board finds that the veteran's 
claim of entitlement to separate 10 percent ratings for 
bilateral tinnitus is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  

B.  Entitlement to an initial compensable disability rating 
for TMJ syndrome.

In December 1988, the RO granted service connection for TMJ 
syndrome , and assigned a noncompensable rating.  The veteran 
filed a Notice of Disagreement with respect to this claim in 
September 1989, and the matter came before the Board in May 
1992 and February 1998.  On both occasions, the Board 
remanded the issue for further development and adjudication.  

The veteran contends that he is entitled to a compensable 
rating for TMJ syndrome.

In this case, the record evidence reflects that a dental 
consultation was performed in February 1988.  According to 
this report, the veteran complained of pain in the jaw.  The 
physical examination was within normal limits, and the 
diagnosis was of TMJ syndrome.

At a September 1990 personal hearing before the RO, the 
veteran indicated that he experienced popping and cracking 
upon opening his mouth as well as limitation of motion with 
mastication and speech.

VA treatment records, dated between August 1989 and March 
1995, indicate that the veteran complained of right and left 
side facial pain, with clicking on the right, a tender jaw 
with popping and grinding, clinched teeth, and that he was 
unable to open his mouth wide.

VA conducted a dental examination of the veteran in July 
1992.  Upon examination, the veteran demonstrated a maximum 
vertical opening of 41 millimeters (mm) with no pops or 
clicks.  There was no deviation to the right or left upon 
vertical opening.  The right and left lateral motions were 
within normal limits.

When the veteran was examined in May 2000, the examiner found 
that there was no deviation to the right or the left upon 
opening of the veteran's mouth, but did note that the maximum 
opening was a reluctant 30mm, as the veteran was fearful of 
pain or jaw locking.  The examiner also noted that the 
veteran experienced pain in the right TMJ during left lateral 
excursive movements.  In addition, a clinical and digital 
examination of the veteran revealed tenderness to the 
masseter and pterygoid muscles upon palpation on the right 
side.  There was no evidence of clicking or popping noted 
during the examination.  The veteran was diagnosed with TMJ 
dysfunction syndrome.

In March 2003, the veteran was also afforded a fee basis (VA) 
examination.  After reviewing the veteran's claims file, the 
examiner found that the veteran's maxilla and mandibula were 
within normal range, with a maximum opening of 45mm.  Pain in 
the right temporomandibular joint was noted on opening, but 
no click or deviation on opening or closure was noted.  
Lateral excursion was more than 4mm right and left.  Mild to 
extreme pain was noted in the right temporalis, right 
masseter, right internal pterygoid, and right external 
pterygoid.  The veteran was diagnosed with right TMJ 
dysfunction.  

The RO rated the veteran's TMJ syndrome based on limitation 
of motion of the temporomandibular articulation, under 
38 C.F.R. § 4.150, Diagnostic Code 9905.  Under this 
diagnostic, a 10 percent rating requires limitation of the 
range of lateral excursion from 0 to 4 mm, or of limitation 
of the range of inter-incisal motion from 31 to 40 mm.  A 20 
percent rating is warranted for limitation of the range of 
inter-incisal motion from 21 to 30 mm.  A 30 percent rating 
is warranted for limitation of the range of inter-incisal 
motion from 11 to 20 mm.  A 40 percent rating is warranted 
for limitation of the range of inter-incisal motion from 0 to 
10 mm.  A note to this code section states that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  The veteran's TMJ syndrome is 
currently rated zero percent (noncompensable).  See 38 C.F.R. 
§ 4.31 (2003) (governing zero percent ratings).

Loss of the approximately one-half of the mandible, involving 
temporomandibular articulation, is required to warrant a 50 
percent disability rating.  38 C.F.R. § 4.150, Diagnostic 
Code 9902 (2003).

Loss of part or the whole ramus, involving bilateral loss of 
the temporamandibular articulation warrants a 50 percent 
rating.  38 C.F.R. § 4.150, Diagnostic Code 9906 (2003).

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensable rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In evaluation the evidentiary record, the Board observes that 
according to the evidence of record the veteran has 
objectively confirmed pain and tenderness in the area of the 
right TMJ.  The record further reflects that the veteran has 
expressed complaints of pain and tenderness in the right TMJ 
region, but the medical evidence does not show findings of 
popping, cracking, or clicking in the right or left TMJ.  In 
this regard, the record reflects that when the veteran was 
examined in February 1988, the examination yielded normal 
findings.  According to the VA examiner in July 1992, the 
veteran presented no deviation to the right or left upon 
vertical opening.  Moreover, as evidenced by the July 1992 
examination report, the veteran demonstrated a maximum 
vertical opening of 41mm, and his right and left lateral 
motions were within normal limits.  While the examiner in May 
2000 indicated a reluctance on the part of the veteran to 
fully open his mouth beyond 30mm, due to fear of pain or 
locking, the veteran again showed no deviation to the right 
or left upon opening of the mouth; and no evidence of popping 
or clicking was found during this examination.  Indeed, on 
examination in March 2003, the veteran was able to 
demonstrate more than 4mm of right and left lateral excursion 
and a maximum vertical opening of 45mm, even though mild to 
extreme pain was appreciated in the right TMJ region.  Thus, 
given the totality of the pertinent medical evidence, 
particularly that which indicates pain on use of the right 
TMJ, the Board finds it reasonable to conclude that the 
disability picture more nearly approximates the criteria for 
a 10 percent rating under Diagnostic Code 9905, which is the 
minimum compensable rating for limitation of motion of 
temporomandibular articulation.  See 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Accordingly, a 10 percent disability rating is 
warranted.

Because the evidence of record is more comparable to 
noncompensable limitation of motion of the TMJ; and because 
the evidence will not support a finding that such limitation 
of motion is more disabling, a rating in excess of 10 percent 
for this disability is not in order.  The February 1988, July 
1992, May 2000 and March 2003 examination reports essentially 
show that the veteran has full range of motion in his mouth, 
and that the veteran's motion is limited only by his fear and 
not by his actual experience of pain.  Without more, a rating 
in excess of 10 percent is not warranted based on limitation 
of motion or other impairment indicated in Diagnostic Codes 
9902-9904, and 9906-9915.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation reflects the 
highest degree of impairment shown since February 19, 1988, 
the effective date of the grant of service connection.  As 
such, the 10 percent evaluation should be effective since 
that time.  Therefore, there is no basis for staged rating in 
the present case.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 10 percent evaluation).  In 
addition, there is no showing that the veteran's TMJ has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C.  Entitlement to an initial disability rating in excess of 
30 percent for psoriasis.

The veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his service-connected 
psoriasis.

The veteran's psoriasis is currently rated as 30 percent 
disabling under Diagnostic Code 7816.  Effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities.  38 C.F.R. § 4.118 (2003).

A note in the Rating Schedule under the former criteria 
provided that disabilities evaluated under codes 7807 through 
7819 were to be rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  Pursuant to the former 
criteria, under that diagnostic code, a 10 percent evaluation 
was warranted where the skin disability was productive of 
exfoliation exudation or itching involving an exposed surface 
or extensive area.  A 30 percent rating required that the 
disability be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.

Pursuant to the revised criteria, a note in Diagnostic Code 
7816 states that disfigurement of the head, face or neck 
should be rated under Diagnostic Codes 7800 - 7805, depending 
upon the predominant disability.  Otherwise, psoriasis should 
be rated under Diagnostic Code 7816, which provides that if 
the psoriasis covers an area of less than 5 percent of the 
entire body or exposed areas affected, and no more than 
topical therapy is required during the past 12-month period, 
a zero percent rating is warranted.  If at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or if intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past twelve-month 
period, a 10 percent rating is warranted.  A 30 percent 
rating requires 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
twelve-month period.

The evidence of record, dated between February 1998 to August 
2002, indicates that following the Board's remand, the RO 
afforded the veteran two examinations to determine the extent 
and severity of his service-connected skin condition.  The 
first examination was undertaken in June 1998 and revealed 
multiple areas of psoriatic patches on his elbows, knees, and 
anterior shin.  The examination also revealed nail changes in 
his hands consistent with psoriatic changes to the nails.  
The veteran was diagnosed with psoriasis.  

After the skin criteria were revised, effective August 2002, 
the RO scheduled the veteran for a fee basis examination in 
order to examine the veteran under both the old and the new 
criteria for his skin condition.  The examination took place 
in January 2003.  After reviewing the veteran's claims file, 
the examiner found that the veteran's condition was 
manifested by slight erythematous, scaly plaques of the 
elbows and posterior neck, and covered less than 5 percent of 
his total skin surface.  With respect to the veteran's 
fingernails, the examiner found that almost all of the 
veteran's fingernails were either dystrophic or absent with 
moderate erythema and edema of proximal nail folds and 
lateral nail folds, with multiple areas of trauma in the nail 
fold areas.  The examiner then found that the veteran's skin 
condition was not manifested by any ulceration, exfoliation, 
crusting, exudation, or extensive lesions, and found that 
there was no deformity of a generalized nature and that the 
veteran's condition was not exceptionally repugnant.  The 
examiner, however, did find minimal itching and some nervous 
manifestations, with the veteran indicating that he was 
unable to carry on social relationships with woman as a 
result of his condition.  And the examiner found that the 
veteran was currently using a cortisone cream to treat his 
condition and that he had used several other preparations in 
the past, including a Class I steroid and a tar shampoo.  The 
veteran was diagnosed with psoriasis of the skin and nails, 
with minimal involvement of the skin and marked involvement 
of the fingernails.

Based on the foregoing, the Board finds that the veteran's 
service-connected psoriasis does not warrant a rating in 
excess of the current rating of 30 percent disabling under 
either the former or the revised criteria.

Under the former criteria, in order to warrant a 50 percent 
evaluation, the veteran condition must be manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  And in 
order to warrant the maximum rating of 60 percent under the 
revised criteria, the veteran's condition must cover an area 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past twelve-month 
period.  Here, the veteran's January 2003 examiner 
specifically ruled out any ulceration, exfoliation, crusting, 
exudation, or extensive lesions, and found that there was no 
deformity of a generalized nature and that the veteran's 
condition was not exceptionally repugnant.  The examiner also 
found that the veteran's psoriasis affected less than 5 
percent of his total skin surface, and was currently being 
treated only with a cortisone cream.  In addition, while the 
June 1998 examination revealed multiple areas of psoriatic 
patches on the veteran's elbows, knees, and anterior shin, 
and also revealed nail changes in his hands consistent with 
psoriatic changes to the nails, no findings were made that 
would warrant a finding of a higher rating as described 
above.  Based on the foregoing, an evaluation in excess of 30 
percent under either the former or revised criteria is not 
warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's skin 
disability has necessitated frequent, or indeed any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent disability rating for TMJ 
syndrome, is granted.

Entitlement to an initial disability rating in excess of 30 
percent for psoriasis is denied


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection (on a primary and secondary basis) for a low back 
condition, entitlement to an increased rating for residuals 
of a service-connected right knee disability, and entitlement 
to TDIU rating, must be remanded for further action.

When this claim was previously before the Board in February 
1998, the veteran's back and right knee issues were remanded 
for further development.  In doing so, the Board directed 
that the RO afford the veteran an VA orthopedic examination 
to determine the nature and extent of the veteran's low back 
disability and to determine the extent and severity of the 
veteran's service-connected right knee disability.  With 
respect to the back condition, the Board instructed that the 
examiner render an opinion as to whether it is at least as 
likely as not that this condition had its onset in service or 
whether it is at least as likely as not that the condition 
was caused or is being aggravated by the service-connected 
residuals of right partial patellectomy.  If aggravated, the 
Board instructed the RO to describe the degree of 
aggravation.  With respect to the right knee disability, the 
Board instructed that the examiner provide the ranges of 
motion in degrees of the veteran's right knee and indicate 
whether there is instability and, if so, to describe any 
instability as severe, moderate or mild.  The examiner was 
requested to indicate normal ranges of motion, and, if the 
veteran has arthritis of the knee attributable to his 
service-connected disability, the examiner should note 
whether it is at least as likely as not that the arthritis 
was due to the service-connected disability.  With respect to 
the veteran's knee, the examiner was also instructed to 
indicate whether the veteran's right knee exhibits weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected disability; and, if feasible, 
express this in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or incoordination.  
Finally, the examiner was requested to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the veteran's right knee is used 
repeatedly over time, and that such determination should, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or favorable or unfavorable ankylosis 
due to pain on use or during flare-ups.  

A review of the claims folder shows that, the veteran was 
afforded a VA examination in June 1998 and a comprehensive 
fee-basis examination in January 2003 in connection with his 
claims.  Unfortunately, however, the examination reports from 
these examinations are deficient.

With respect to the veteran's back claim, the examiners do 
not address the etiology of the veteran's asserted back 
condition.  The June 1998 examination is completely silent on 
this question.  The January 2003 examiner notes the question, 
but then failed to state a definitive opinion, noting that he 
did not have exact documentation as to the exact date of 
onset of the veteran's low back pain and stating that "I am 
not under the impression that his condition was caused by or 
is being aggravated by the service-connected residual of his 
[right knee condition]."

In addition, with respect to the veteran's right knee claim, 
neither the June 1998 examiner nor the January 2003 examiner 
expressed an opinion with respect to what if any degree of 
additional range of motion loss or favorable or unfavorable 
ankylosis was due to pain on use or during flare-ups.  And no 
opinion was expressed regarding weakened movement, excess 
fatigability, or incoordination attributable to the veteran's 
service-connected disability.

In light of the foregoing, the Board finds that this matter 
must be remanded for compliance with the February 1998 remand 
instructions that the veteran be afforded the above 
examination, and that findings pertinent to the above 
inquiries be contained in the examination report.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the veteran's TDIU claim, the Board finds 
that the resolution of the veteran's claim for increased 
rating for his right knee disability, and his claim for 
service connection for a low back disability might also 
impact on the TDIU claim.  Indeed, if service connection were 
granted for a low back disability, and/or if the evaluation 
of his right knee disability was increased, and a single or 
combined 100 schedular evaluation resulted, the total rating 
issue will be rendered moot.  See Green v. West, 11 Vet. App. 
472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  
Under these circumstances, the Board finds that, as the above 
issues are inextricably intertwined with the total rating 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's total rating claim 
would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded an 
appropriate VA orthopedic examination.

a.  General information for the 
examiner:  The claims folder should 
be made available to and reviewed by 
the examiner.  A copy of this Remand 
decision must be provided.  Such 
tests as the examiners deem 
necessary should be performed.

b.  The orthopedic examiner should 
express the following opinions:

I.  Does the veteran have a 
disability of the low back?  If 
so, the exact diagnosis should 
be given.

II.  If a condition of the low 
back is present, the examiner 
should render an opinion as to 
whether it is at least as 
likely as not that this 
condition had its onset in 
service or whether it is at 
least as likely as not that the 
condition was caused or is 
being aggravated by the 
service-connected residuals of 
right partial patellectomy.  If 
aggravated, the degree of 
aggravation should be 
described.  The bases for any 
opinions expressed should be 
set forth in detail.  If the 
physician disagrees with any 
opinions which contradict his 
or hers, the reasons for the 
disagreement should be set 
forth in detail.

c.  The orthopedic examiner should 
also provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and explain.

I.  The examiner should 
provide the ranges of 
motion in degrees of the 
veteran's right knee and 
indicate whether there is 
instability.  If so, any 
instability should be 
described as severe, 
moderate or mild.  In 
addition, the normal 
ranges of motion should be 
indicated.  If the veteran 
has arthritis of the knee 
attributable to his 
service-connected 
disability, it should be 
so noted whether it is at 
least as likely as not 
that the arthritis was due 
to the service-connected 
disability.  

II.  The examiner should 
indicate whether the 
veteran's right knee 
exhibits weakened 
movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disability; and, if 
feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

III.  The examiner should 
express an opinion on 
whether pain could 
significantly limit 
functional ability during 
flare-ups or when the 
veteran's right knee is 
used repeatedly over time.  
This determination should, 
if feasible, be portrayed 
in terms of the degree of 
additional range of motion 
loss or favorable or 
unfavorable ankylosis due 
to pain on use or during 
flare-ups.  

IV.  A complete work 
history, since July 1992, 
should be taken by the 
examiner.  Any time lost 
from work due to the 
service-connected 
disability should be 
noted.  The examiner 
should comment on the 
effect of the service-
connected disability on 
the veteran's ability to 
be employed.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159), the RO should again review 
these claims of entitlement to service 
connection (on a primary and secondary 
basis) for a low back condition; 
entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of a right partial 
patellectomy, and entitlement to a TDIU 
rating.  If the benefit sought on appeal 
remains adverse to the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



